DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Carpenter on July 11, 2022.

The application has been amended as follows: 

Claim 1 (Currently Amended) A cutting tool rotatable about an axis, the cutting tool comprising:
a body having a front end surface, and an outer circumferential surface continuing to the front end surface and provided with a first pocket, a second pocket and a third pocket;
a first cutting insert attached to the first pocket;
a second cutting insert attached to the second pocket; and
a third cutting insert attached to the third pocket, wherein
the first pocket having a first seat surface located rearward in a rotational direction relative to the first cutting insert, a second seat surface located rearward in an axial direction relative to the first cutting insert, a third seat surface continuing to each of the front end surface, the first seat surface and the second seat surface, and a first swarf discharging groove located forward in the rotational direction relative to the first cutting insert,
the second pocket having a fourth seat surface located rearward in the rotational direction relative to each of the second cutting insert and the first seat surface, a fifth seat surface located forward in the axial direction relative to each of the second cutting insert and the second seat surface, a sixth seat surface continuing to each of the fourth seat surface and the fifth seat surface, and a second swarf discharging groove located forward in the rotational direction   relative to the second cutting insert and spaced from and not in communication with the first swarf discharging groove,
the third pocket having a seventh seat surface located rearward in the rotational direction relative to each of the third cutting insert and the fourth seat surface, an eighth seat surface located forward in the axial direction relative to the third cutting insert and located rearward in the axial direction relative to the fifth seat surface, a ninth seat surface continuing to each of the seventh seat surface and the eighth seat surface, and a third swarf discharging groove located forward in the rotational direction relative to the third cutting insert and in communication with the second swarf discharging groove,
in a cross section perpendicular to the axis, an angle formed between a straight line along the sixth seat surface and a tangent of the second swarf discharging groove at a boundary between the outer circumferential surface and the second swarf discharging groove being more than 90°,
the second cutting insert having a first surface and a second surface that is opposite to the first surface, the first surface in contact with the fifth seat surface, the second surface is separated from the body, and an entirety of the second surface of the second cutting insert is not in direct contact with the body,
a part of the second cutting insert overlaps the third cutting insert in the rotational direction,
the outer circumferential surface is provided with a fourth pocket, the fourth pocket being spaced from each of the first pocket, the second pocket and the third pocket, located rearward in the axial direction relative to each of the first pocket and the second pocket, located rearward inApplication No. 16/651,189Docket No.: 201917-0363-00-US-599546Reply to Office Action of April 1, 2022 the rotational direction relative to the first pocket, and located forward in the rotational direction relative to the second pocket,
the cutting tool further comprises a fourth cutting insert attached to the fourth pocket and having a fourth cutting edge,
the fourth pocket has a fourth swarf discharging groove, the fourth swarf discharging groove is located forward in the rotational direction relative to the fourth cutting insert, and the fourth swarf discharging groove is spaced from and not in communication with the first swarf discharging groove,
the fourth pocket has a tenth seat surface and an eleventh seat surface, the eleventh seat surface of the fourth pocket is located forward in the axial direction relative to the fourth cutting insert and located rearward in the axial direction relative to the eighth seat surface of the third pocket,
the cutting tool has an inner circumferential surface extending along the axis and surrounded by the outer circumferential surface,
the sixth seat surface is provided with a screw hole,
the screw hole extends from sixth seat surface toward the inner circumferential surface,
the screw hole extends in a radial direction, [[and]]
the inner circumferential surface completely surrounds the axis,
the first cutting insert has a first cutting edge,
the second cutting insert has a second cutting edge,Application No. 16/651,189Docket No.: 201917-0363-00-US-599546 Amendment dated June 22, 2022Page 5Reply to Office Action of April 1, 2022
the third cutting insert has a third cutting edge, and
as seen in a direction along the axis, an angle formed between the first cutting edge and the second cutting edge is equal to an angle formed between the second cutting edge and the third cutting edge.

Claim 2 has been CANCELLED.
Claim 3, Line 1: the numeral “2” has been changed to -- 1 --.
Claim 4, Line 1: the numeral “2” has been changed to -- 1 --.
Claim 5, Line 1: the numeral “2” has been changed to -- 1 --.
Claim 6, Line 1: the numeral “2” has been changed to -- 1 --.



Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Arai et al. (US Patent No. 5,947,649), discloses a cutting tool having a first cutting insert in a first pocket (3A) adjacent a first cutting insert groove that is not in communication with a second groove (Figs. 4, 8 , 11) adjacent a second pocket (3C/3D), but the reference lacks disclosure or suggestion for providing equal spacing first and second cutting edges as well as second and third cutting edges of respective cutting inserts as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722